Me. J ustioe Gaet delivered the opinion of the Court. This is a bill filed by the appellants, the object of which is to prevent the village from carrying out a system of drainage or sewerage which, it is alleged, will create a nuisance upon the lands of Robb, occupied by the other appellant as tenant of Robb. The -application to courts of chancery to take under their charge the matters of police of the city and the adjacent country, all increasing in population with unexampled rapidity, and in so doing to solve all the engineering problems pressing upon that population, are frequent; but doubtful of their own superior wisdom in relation to subjects which they have not made a special study, and in regard to which they have not had much experience, such courts are, and should be, slow to assume the responsibility. In addition to all that this record of six hundred and odd pages contains, the judge hearing the case, at the request of the parties, viewed “ the landscape o’er.” The bill was dismissed “ for want of equity, with prejudice for and during the period of five years next hereafter, and without prejudice thereafter, and without prejudice at any time to the right of the complainant to bring an action at law.” That is a singular but inoffensive decree. Had nothing been said about prejudice, the dismissal would have been a perpetual bar to another bill upon facts substantially the same as those existing when this bill was filed, and by what is said, that bar—after five years—and all doubt as to the right to sue at law, are removed. Private property may not be taken or damaged for public use without compensation, but where a public use requires, it may be damaged, and the compensation made when the damage is ascertained. Stetson v. Chi. & Ev. R. R., 75 Ill. 74 It may be that after all is done that the village wishes to do, a jury will make the village pay for the farm; in which case Robb will have compensation and the farm too. This is not a case in which a court of chancery ought to interfere by injunction, and the decree is affirmed.